FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Enersis S.A. Registration in Securities Register N°175 Santiago, July 30, 2012 Ger. Gen. No.95/2012 Mr. Fernando Coloma Correa Superintendentof Securities and Insurance Superintendenceof Securities and Insurance 1449 Alameda Bernardo O´Higgins Avenue Present Ref: Response to Official Letter No. 18,306 dated July 27, 2012 To whom it may concern, With respect to the refered Official Letter, and representing Enersis S.A. (the “Company”), I am responding Official Letter No. 18,306 dated July 27, 2012, which requests complementing our Significant Event dated July 25, 2012 in terms of the proposed capital increase of the Company, particularly with respect to information that had been given by the Chief Financial Officer of the Company in a conference call with market agents held on July 26, 2012. Also, complementing this response, we include a copy of the powerpoint presentation prepared by the Company and posted on the website of Enersis S.A.: www.enersis.cl, which contains aspects discussed during the mentioned conference call. Such powerpoint includes information about the capital increase defined by Endesa, S.A. (Endesa Spain) and that will be voted by the Company’s shareholders at the Extraordinary Shareholders’ Meeting to be held on September 13, 2012. With respect to the information requested in your Official Letter, I inform the following: 1. Use of proceeds: The potencial transactions that were mentioned, subject to the approval of the Company´s Board of Directors, may be segmented in three groups: (a) purchase of minority interests in subidiaries of Enersis S.A., (b) greenfield project developments, and (c) merger and acquisition opportunities. a) Purchase of minority interests in subidiaries of Enersis S.A: approximately US$3,000/4,000 million. Company Country Share to purchase Investment
